DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water pump must be shown or the feature(s) canceled from the claim(s). The structural element that allows for movement in the Y-axis should also be labeled. Examiner assumes that this element is depicted in Figure 5, to the right of #1, but it is not labeled as an element that is a part of the scanning device.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the claim language, it is unclear as to how the non-contact water supply is attached to the device. The figures do not depict this element, therefore the examiner has no understanding how the water supply placement relative to the other claimed elements. Examiner assumes that the term “non-contact” implies that the water supply is not attached directly to the structure but involves a water supply line which runs water to the probe. This is how the water supply will be interpreted. 
As to claim 2, this limitations teaches “generating a grid scan image”. The claims state that the scanning device moves in both the X and Y direction, thereby creating a grid image. Based on the figures, the scanning device allows for the probe holder to move in the X-axis, and probe holder includes a structure that allows the transmitter to move in the Y-axis. However, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US 4170145.
As to claim 1, Kennedy teaches “A visual ultrasonic nondestructive testing device (Abstract) for a deep/long-hole pipe (This limitation is directed towards its intended use. The prior art teaches a visual ultrasonic nondestructive testing device, which could be used for a long pipe), wherein the device is composed of an ultrasonic measurement module (Figure 3, #111), a mechanical motion module (Column 3, lines 22-44), a control module Column 3, lines 22-44 teaches 2 motors for controlling translation in both the X and Y axis; Figure 9), and a coupling injection and assistance module (Abstract, Figure 3); the ultrasonic measurement (Column 4, lines 23-40), and the ultrasonic transmitter/receiver comprises a high-speed analog/digital (A/D) converter (Columm 10, lines 30-33); the mechanical motion module (Figure 3; Column 3, lines 22-24) comprises a scanning device (Figure 3; Column 3, lines 22-24), a probe (Figure 3, #111) and a holding device thereof (Figure 3, #133), and a magnetic drive device (Column 4, lines 45-50); the connection between the various parts of the device is: the scanning device is fixedly connected to the magnetic drive device (Figure 3, the translation rails/guides are connected to the overall structure which utilizes magnets to attach to the subject under test), and the probe and the holding device thereof are tightly connected to the scanning device (Figure 3, #133 is connected to a structure that can move on rails); the probe holding device ensures that the probe always contacts an outer wall of a pipe in a normal direction to maintain an ultrasonic beam vertical to a normal plane of the pipe (Figure 3, #111 is oriented in a direction in which it is vertical to a normal place of the device onder test); a non-contact water spray coupling method is used for coupling; a water pump used as assistant device; the water pump provides a coupling environment for coupling the probe with water; the direct current power supply provides the device with power; water is used as a couplant; the water pump is installed for water supply, and a water supply pipeline supplies water to the position of the probe to ensure intact contact of the probe with the surface of a workpiece (Figure 4).” Kennedy does not explicitly teach “and a direct current power supply”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to teach/utilize a direct current power supply. Although a power supply is now taught, Figure 9 depicts multiple electrical elements that are operated by a DC power supply. Kennedy teaches a DC motor as well. Based on this figure, it is well understood that a power supply is 

As to claim 2, Kennedy teaches “the scanning device comprises: a scanning module body and a stepping motor; the stepping motor is fixed to the module body by a bolt, and is connected to a synchronous wheel axle inside the module body through a coupling; the scanning device can move in two directions, that is, an X-axis on which a magnetic driving wheel steps and a Y-axis on which the module body tests; during the scanning process, on the X-axis, a stepping motor drives a synchronous wheel-belt transmission, so that the magnetic driving wheel is rotated to achieve the purpose of stepping; on the Y-axis, the stepping motor on the module body drives the probe to reciprocate; each time when the probe moves on the Y-axis, the X-axis is intersected to step once, thereby generating a grid scan image (Column 3, lines 22-44; Figure 3 shows a device which can move a probe holder in both the X and Y axis, resulting in a grid scan image).”

As to claim 3, Kennedy teaches “1) lifting the scanning device, and attaching the scanning device to a workpiece to be tested; first opening a computer in the control module, and turning on a switch of the scanning device (Figure 3 can be placed on a subject under test; Figure 9 shows that a data can be displayed and/or saved on memory); 2) adjusting scanning parameters such as a scanning range, a delay, and a gain to display an A-scan waveform on an interface (These are well known and basic steps in setting up a scanning device. The prior art teaches ultrasonic transmitters/receivers, therefore they produce A-scans); adjusting a scanning parameter in the X and Y directions, turning on a water supply switch, and starting scanning after a bubble is discharged (Figure 3 shows that the probe can move in the X and Y directions; Figure 4 shows the water supply and the abstract teaches a water coupled transducer. Scanning after a bubble discharged is a step which ensures proper connection which one of ordinary skill in the art would know); 3) after scanning somewhere, stopping scanning, and changing the position to continue scanning, wherein the scanning can be paused at any time during the scanning process (Figure 3 depicts a device that can be used in this manner. Scanning, stopping and continuing the scan is known, obvious and a part of the scientific process); 4) setting the scanning speed and range through motor control, wherein the X axis is a direction on which a magnetic wheel steps, and the Y axis is a direction on which a scan axis steps (Column 3, lines 22-44); 5) controlling the position of the probe to pinpoint the position of a defect and set a starting position, wherein a stop function may stop a motion or scanning process immediately (Figure 3 can perform these steps since the device is used to determine the structural health of a weld and/or structure); 6) displaying the A-scan waveform within the range during scanning, wherein the height of the A-scan waveform is enlarged by adjusting the gain value (Figure 9 shows a display. Adjusting the gain value is known signal processing step and the electrical elements in Figure 9 can perform this); the A-scan waveform in a target area is displayed in an A-scan interface by a delay function; 7) amplitude imaging, generated by the height of a reflected amplitude received; or distance imaging (Figure 9 shows a display. Adjusting the gain value is known signal processing step and the electrical elements in Figure 9 can perform this); 8) displaying a defect area, and calculating the percentage of a total defect area to determine whether the workpiece is qualified; (Figure 9 shows the elements of the system can perform scans, determine flaws relative to the subject under test as a whole, store data, display data and can control the water supply).”
It would have been obvious to one of ordinary skill in the art to have the water be supplied to the transducer via power. This is implied by Kennedy. As evidence in Dugue US 5028381, column 5, lines 42-45, the system has a power source which control water flow for coupling. This is known and obvious in the art. Therefore the method steps of claim 3 are all standard operations which are known and obvious to one of ordinary skill in the art since all of the prior arts cited operate in the same manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863